Citation Nr: 1759687	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  04-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating, in excess of 20 percent, for degenerative joint disease of the right great toe, prior to May 1, 2014.

2.  Whether the reduction of the Veteran's degenerative joint disease of the right great toe from 20 percent to 10 percent was proper.

3.  Entitlement to an increased rating, in excess of 10 percent, for degenerative joint disease of the right great toe, from to May 1, 2014.

4.  Entitlement to service connection for food allergies.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to February 1963, and in the United States Army from December 1991 to February 2002.  He reports additional service from July 1987 to November 1991.

The matters of degenerative joint disease of the right great toe and food allergies come before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision granted the Veteran's claim for service connection for degenerative joint disease with a noncompensable rating, and denied the claim for allergies.  The RO issued a notice of the decision in April 2002, and the Veteran filed a Notice of Disagreement (NOD) in April 2003.  The RO provided a Statement of the Case (SOC) in May 2004, and the Veteran filed a substantive appeal in June 2004.  

In a July 2006 rating decision, the RO increased the Veteran's evaluation of degenerative joint disease of the right great toe to 10 percent, effective March 1, 2002.  The RO also provided the Veteran a Supplemental Statement of the Case (SSOC) in July 2006 and October 2007 with regard to the Veteran's claim for allergies.

In February 2009, the Board remanded the Veteran's claim for an increased rating for degenerative joint disease of the right great toe for extraschedular consideration.  The Veteran's claim for food allergies was also remanded in order for the Veteran to obtain a VA examination.

In a February 2011 rating decision, the RO increased the Veteran's evaluation of degenerative joint disease of the right great toe to 20 percent, effective March 1, 2002.  In a July 2011 remand, the Board again ordered extraschedular consideration of Veteran's degenerative joint disease claim in conjunction with his TDIU claim, which had previously been referred to the RO by the Board in February 2009.  The claim for food allergies was also remanded for the RO to consider a recent VA examination not taken into account in the most recent SSOC.

However, in a March 2012 administrative decision, the Director of VA Compensation Service found that the February 2011 rating decision that increased the Veteran's evaluation for degenerative joint disease of the right great toe to 20 percent was clear and unmistakable error, and proposed a reduction to 10 percent for the condition.  The Director also found no evidence in the record that the Veteran's right great toe was a major effect on employment, and denied the Veteran's claim to TDIU on an extraschedular basis.  

The RO proposed a reduction for the Veteran's right great toe condition in August 2012, and in February 2014, decreased the Veteran's evaluation to 10 percent effective May 1, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 1, 2014, the Veteran's degenerative joint disease of the right great toe manifested in, at worst, pain, difficulty walking, and loss of range of motion.

2.  The RO's decision to reduce the evaluation of the Veteran's service-connected degenerative joint disease of the right great toe was supported by the evidence of record at the time of the reduction, which indicated that the award of a 20 percent rating was clear and unmistakable error.  

3.  From May 1, 2014, the Veteran's degenerative joint disease of the right great toe has manifested in, at worst, pain, difficulty walking, and loss of range of motion.

4.  The most probative medical evidence indicates that the Veteran does not have a current diagnosis of any allergy.

5.  The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a disability rating greater than 20 percent prior to May 1, 2014, for degenerative joint disease of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2017).

2.  The reduction of the rating of the Veteran's right great toe degenerative joint disease was proper.  38 U.S.C.A. §§ 1155, 5112; 38 C.F.R. §§ 3.105, 3.343, 4.96, 4.97, Diagnostic Code 6820.

3.  The criteria for a disability rating greater than 10 percent from to May 1, 2014, for degenerative joint disease of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2017).

4.  The criteria for entitlement to service connection for a food allergy have not been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  38 C.F.R. § 4.27 (2017).  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.

The AOJ has assigned a Diagnostic Code of 5281-5003 for the Veteran's degenerative joint disease of the right great toe.  This hyphenated designation means that the residual condition upon which the rating is based is degenerative arthritis (designated by Diagnostic Code 5003).  The Board finds no other applicable criteria to rate his right great toe condition.

Diagnostic Code 5281 is used to rate hallux rigidus and requires that the disability be rated under the diagnostic code for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Codes 5281, 5280 (2017).  A 10 percent disability rating is the maximum rating for hallux valgus with resection of the metatarsal head or being severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Meanwhile, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Id.   Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, multiple involvements of the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

a. Prior to May 1, 2014

A December 2003 VA treatment record shows the Veteran having a painful right great toe.  The Veteran reported having an orthopedic procedure on the toe while in service for early degenerative joint disease.

The Veteran underwent a VA examination for his right great toe in December 2004 in which he reported pain, discomfort, and flare-ups with weather changes.  He noted the pain was severe in intensity.  The examiner noted a history of degenerative joint disease of the right great toe dating to October 1994.  Examination found passive and active range of motion of the toe to be intact, with normal flexion but with an approximate 15-degree loss at extension.  There was no pain on palpation, but the Veteran did express discomfort when walking.  The examiner noted that the Veteran did not use crutches braces, canes, or corrective shoes for his condition.  As a result of this examination, the Veteran was awarded a 10 percent rating for his right great toe degenerative joint disease.

A June 2006 VA treatment record reveals that an X-ray shows considerable degenerative joint disease of the right big toe joint with limited painful range of motion.

In a September 2006 Statement, the Veteran reported continued severe pain in his toe for which he requires pain medication, and that, in his opinion, the surgery did not help his symptoms.  He stated that the pain was more severe in winter months and during the rainy season.  

In an August 2007 VA treatment record, the Veteran reports as status post-surgical repair, with constant pain made worse by activity and walking.

An October 2007 VA treatment note reveals that the Veteran received an injection in his toe, which relieved pain.

In a July 2009 VA treatment note, the examiner reported a near complete loss of motion in the right great toe, with only 10 degrees of flexion.  The examiner also noted a hard, palpable, bony prominence over the medial and dorsal head, as well as pain on palpation.

The Veteran underwent a total joint implant arthroplasty in October 2009.

In summary, the examination reports show that the Veteran had difficulty due to his foot pain prior to May 1, 2014.  While the reports show pain and loss of motion, they do not indicate incapacitation.  Those reports and the treatment notes show that the Veteran has not had any incapacitating exacerbations resulting from the degenerative joint disease of the right great toe.  Hence, a rating higher than 10 percent is not warranted under Diagnostic Code 5003.

Nor is a rating under any other diagnostic code warranted.  The Veteran has not been found to have hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, a rating under 5278 (claw foot) or 5283 (nonunion or malunion of the tarsal or metatarsal bones) is not warranted.  The evidence is also against a finding that his right great toe condition is equivalent to amputation of the toe, and he has never had resection of a great toe metatarsal head, so a compensable rating under 5280 for hallux valgus (and similarly under 5281 for hallux rigidus) is not warranted.

It is noted that although the Veteran has pain due to his degenerative joint disease of the right great toe, application of 38 C.F.R. § 4.40, § 4.45, and § 4.59 do not provide for a higher rating than that already assigned.  This is because he is already assigned a 10 percent rating consistent with the criteria at Diagnostic Code 5003, and pain on palpation or use does not mean that his degenerative joint disease of the right great toe approximates the criteria for any higher schedular rating.

This matter was referred to the Director of Compensation Services for extraschedular consideration in March 2012.  The Director noted that the Veteran has not had an amputation and has not been hospitalized for any significant period for his condition.  He concluded that the totality of the evidence fails to support a contention that the Veteran's right great toe warrants extraschedular consideration.  For these reasons, the Board declines to remand this issue for referral for extraschedular consideration.

Prior to May 1, 2014, the preponderance of evidence is against a finding that the Veteran's degenerative joint disease of the right great toe approximates the criteria for a higher initial rating or for referral for extraschedular consideration.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017). 

b. Reduction

A prior decision contains clear and unmistakable error where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; and (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of clear and unmistakable error is based on the record and law that existed at the time of the adjudication in question.  See 38 C.F.R. § 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

In this case, the evidence indicates that the RO committed clear and unmistakable error when it assigned a 20 percent rating to the Veteran's right great toe degenerative joint disease.  The RO listed no specific reasons as to why it was assigning a 20 percent evaluation for the Veteran's condition in its February 2011 rating decision.  Rather, the RO simply noted various statutes before stating that it was increasing the Veteran's rating.  However, the evidence of record is clear that no X-ray has suggested that the Veteran experiences incapacitating exacerbations of his right great toe degenerative joint disease, nor has the Veteran ever alleged that his toe has caused him incapacitation.  Thus, a 20 percent evaluation under Diagnostic Code 5003 is unwarranted.  Nor does the evidence of record suggest, or has the Veteran alleged, any injury for which a 20 percent rating is warranted under Diagnostic Codes 5276 through 5283, to include severe unilateral flatfoot (5276), unilateral claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads (5278), moderately severe malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderately severe foot injury (5284).  

Moreover, as noted above this matter was referred to the Director of Compensation Services for extraschedular consideration in March 2012.  The Director concluded that the totality of the evidence fails to support a contention that the Veteran's right great toe warrants extraschedular consideration and indeed it was the Director of Compensation that pointed out that the RO had committed clear and unmistakeable error in the February 2011 rating decision.  

The error in this case is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  There is no debate as to whether the RO erred when it awarded the Veteran a 20 percent rating under Diagnostic Code 5281-5003.  As such, VA's reduction of the Veteran's benefits from 20 percent to 10 percent was proper.

c. From May 1, 2014

The Veteran has not submitted any medical or lay evidence regarding his condition since May 1, 2014.  He has not alleged, nor is there any indication in his medical history, that his condition has worsened in any way since May 1, 2014.  Thus, for the reasons previously detailed, the Board finds the Veteran's currently-assigned 10 percent evaluation for right great toe degenerative joint disease under Diagnostic Code 5003, to include loss of range of motion and pain on palpation, most accurately reflects his current symptomatology.  

As noted above, a rating under any other diagnostic code is not warranted, as the Veteran has not been found to have hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  See Diagnostic Codes 5278-5283.  The evidence is against a finding that his right great toe condition is equivalent to amputation of the toe, and he has never had resection of a great toe metatarsal head, so a compensable rating under 5280 or 5281 is not warranted.

The Board further notes that the Veteran's right great toe degenerative joint disease is also properly contemplated under Diagnostic Code 5003.  The Veteran's right great toe is not a major joint, and as it is the only joint affected, there is no group of minor joints affected by the condition.  Additionally, the Veteran's degenerative joint disease does not result in any incapacitating episodes, but is manifested by painful motion and loss of motion, with X-ray evidence of degenerative arthritis.  As such, the Veteran's condition is properly evaluated as 10 percent disabling under Diagnostic Code 5003.  

Finally, as noted above, as the Veteran's condition has already been referred to for extraschedular consideration, additional referral is unwarranted at this time.

The preponderance of the evidence is against the claim for an increased rating from May 1, 2014, and the benefit of the doubt doctrine is inapplicable. 38 U.S.C.A.       § 5107(b).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55 (1990).

Service treatment records indicate that the Veteran was treated twice for allergic reactions - in February 2001 after eating pre-packaged clams, and in August 2001 after eating pasta salad.  The August 2001 clinician noted that the Veteran became flushed and experienced swelling of the extremities and hives.  His assessment was "systemic allergic reaction to unknown foods."  The record shows the Veteran was treated with Benadryl and Prednisone, and the symptoms were shown to resolve.  The clinician also recommended an allergy consultation and prescribed an EpiPen.  The October 2001 separation examination does not reflect any pertinent complaints.  

The December 2001 separation examination report indicates that the Veteran was allergic to Baycol and Zocor.  No food allergies were mentioned.

A July 2003 VA treatment note indicates that the Veteran is allergic to Baycol.  However, the Veteran's diagnosis was seasonal rhinitis, a claim which the Board previously denied and which is not currently before the Board.

An October 2004 VA treatment note indicates that the Veteran complained of itchy, runny nose and eyes, as well as coughing, sneezing, and nasal congestion.  Again, the diagnosis was allergic rhinitis, a claim which the Board previously denied and which is not currently before the Board.

In a December 2004 VA examination, the Veteran described the August 2001 in-service allergic reaction to pasta salad.  He also detailed a history of an allergic reaction to Baycol.  However, no opinion as to the etiology of the Veteran's food allergies was given.

An August 2006 VA treatment note diagnosed the Veteran with "severe allergies."  The Veteran reported having to carry an EpiPen at all times.

In a May 2009 VA examination, the Veteran reported living in moldy tents while in service.  It was his belief that his living conditions contributed to his allergies, as he was "constantly coughing and sneezing."  He described the February 2001 allergic reaction when he ate stuffed clams.  He stated having hot and swollen hands and feet.  His lips were swollen.  He went to the emergency room where he was treated overnight.  With regard to the pasta salad incident, the Veteran described that he began sneezing when a piece of pasta touched his lip.  His face got hot and swollen.  The Veteran was again admitted to the emergency room and he reports an IV was administered.  The examiner concluded that the Veteran currently exhibited no objective evidence of a food allergy.  He further stated that the February 2001 allergic reaction seems to have been attributed to medication, not food.  Thus, the examiner found that one episode of food allergy cannot be extrapolated to a diagnosis of a chronic condition, as there was no record of any allergic reaction to food after August 2001.

As stated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board finds there to be no evidence of record supporting a contention that the Veteran has a current diagnosis of any allergy for VA compensation purposes.  As stated above, the May 2009 examiner found there to be only a single episode of allergic reaction attributed to food, which is insufficient to diagnose a chronic condition.  Further, the examiner noted, and the Board herein observes, that there is no evidence of allergic reactions due to food since August 2001.  Aside from a diagnosis of allergic rhinitis, the Veteran has not received a medical diagnosis relating to his allergies.  The presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (vacated in part and remanded on other grounds sub nom); Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  More importantly, the VA examiner who provided the opinion concerning the contended etiological relationship between the Veteran's claimed food allergies and active service concluded that there was insufficient evidence to support a current diagnosis, much less a nexus between a current condition and service.  That VA opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of a food allergy that is etiologically related to an in-service event or injury.  Accordingly, service connection for either condition is not warranted.  See 38 C.F.R. § 3.303 (2017).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for the following disabilities: hemorrhoids, currently evaluated as 20 percent disabling; degenerative joint disease  of the cervical and thoracic spine, currently evaluated as 10 percent disabling; vertigo, currently evaluated as 10 percent disabling; gastroesophageal reflux disease, currently evaluated as 10 percent disabling; upper lip scar associated with actinic chelitis, currently evaluated as 10 percent disabling; degenerative joint disease, right great toe, currently evaluated as 10 percent disabling; chronic bronchitis, currently evaluated as 0 percent disabling; chronic constipation, currently evaluated as 0 percent disabling; nephrolithiasis, currently evaluated as 0 percent disabling; erectile dysfunction, currently evaluated as 0 percent disabling; and actinic chelitis, currently evaluated as 0 percent disabling.  The Veteran's combined disability rating is 50 percent.  As such, he does not meet the scheduler criteria for a TDIU.  See id.

A total rating based on individual unemployability may also be assigned in the case of a veteran who fails to meet the percentage requirements, but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a September 2006 statement, the Veteran indicated that due to the severe pain in his right great toe, he had to resign from his employment as a registered nurse in December 2004, and that, at the time of the statement, he remained unemployed.  

Yet, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in any form of substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected conditions render him unable to work.  Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his service-connected disabilities.

Finally, as previously noted, the March 2012 administrative decision noted that the Director of VA Compensation services noted that there was no evidence that the Veteran's service-connected disabilities had a major effect on unemployment and denied the Veteran's claim to TDIU on an extraschedular basis.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time during the appeal period, and that referral for consideration of entitlement to TDIU on an extraschedular basis is also not required.


ORDER

An initial rating, in excess of 20 percent, for degenerative joint disease of the right great toe, prior to May 1, 2014, is denied

The reduction of the Veteran's degenerative joint disease of the right great toe from 20 percent to 10 percent was proper.

An increased rating, in excess of 10 percent, for degenerative joint disease of the right great toe, from to May 1, 2014, is denied.

Service connection for food allergies is denied.

A TDIU is denied.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


